Motion granted and appeal dismissed unless appellants within ten days serve notice upon respondent that they have abandoned their appeal to the Appellate Division and stipulate that such appeal be dismissed, with costs. If appellants choose to abandon their appeal to the Appellate Division and to prosecute their appeal in this court, the motion to dismiss the appeal is denied and the hearing of such appeal shall be deferred until the Appellate Division has determined the appeals now pending in that court and the time to appeal from such determination has expired.